DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 8-23-2021 non-final rejection filed 11-23-2021.
Response to Amendment

3.	Acknowledgement is made of the amendment(s) to claims 6 and 17 in the response filed 11-23-2021.

Claim Objections

4.	Claims 1-3 are objected to because of the following informalities:  

	In claim 1 line 11 the recitation “thatthe” appears to be a typo.
In claim 1 line 12 deleted, “maintana” appears to be a typo.
In claim 2 line 2 deleted “structurescomprising” appears to be a typo.
In claim 3 line 2 deleted “ofgripping” appears to be a typo. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6,7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	Regarding claims 6 and 17 the recitation(s), “at least one key extending from the collar surface” and “at least one notch is configured to couple to the at least one key” are deemed non-enabling. The specification is absent of a key feature moreover, it does not provided support for the claimed “key extending from the collar surface” and “at least one notch is configured to couple to the at least one key”. Since the specification does not provided support for these recitations a person having ordinary skill in the art would not have direction as to how to make and / at least one notch is configured to couple to the at least one key” are structural features with respect to the claimed “collar surface” and “notch”, it appears that undue experimentation would be needed to accomplish the structure as claimed.

Claim 18 is rejected based on its dependency of rejected claim 17.

Allowable Subject Matter

4.	Claims 1-5, 7-16 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not anticipate nor render obvious a tire pressure sensing module comprising a set of gripping structures disposed on coupling portion arcuate surfaces, wherein a valve is provided in a sensor body opening and arranged such that the gripping structures couple to the sensor body arcuate receiving surfaces to maintain a fixed relationship of the valve to the sensor body..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


US 20200254831 A1 TIRE CONDITION DETECTING DEVICE
US 20150343861 A1 METAL VALVE OF THE CLAMP-IN TYPE FOR INFLATING TYRES ASSOCIABLE WITH A TPMS TRANSDUCER

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856